Judgment of conviction affirmed. Memorandum: Upon our review of the proceedings which resulted in defendant’s conviction of the crime of attempted burglary, third degree, as a second offender, we find no errors in the rulings of the court upon evidentiary questions and are of the opinion that the verdict of the jury is amply supported by the evidence. All concur. (The judgment convicts defendant of the crime of attempted burglary, third degree.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.